QUARLES, District Judge (after stating the facts as above).
This application is based upon a familiar equitable maxim, that “he who enters a court of equity must come with clean hands.” The first question presented is whether this maxim is available, under the facts stated, to close the door of the court to the complainant.
Equity is supposed to guard the portals of her jurisdiction jealously. No cause of action will be proceeded with which has become infected with fraud or other iniquity, it matters not when or how the facts are brought to the attention of the court. The distinction is, however, fundamental that the transgression which falls within this maxim must have infected the cause of action, so that to entertain it would be violative of conscience. It does not reach a case where the cause of action is meritorious, and where, subsequent to suit brought, the complainant has been guilty of reprehensible conduct, but which does not go to the cause of action. Woodward v. Woodward, 41 N. J. Eq. 224, 4 Atl. 424; Liverpool, etc., Co. v. Clunie (C. C.) 88 Fed. 160, 170.
It is contended by defendant that this letter is an effort to impede and corrupt the due course of justice. °If this be true, a plain, adequate remedy would be found under section 5399, Rev. St. Under such indictment the court would have the necessary machinery to determine the gravity of the offense, and to make the punishment fit the crime. A court of equity has no such facilities. It seems doubtful whether the court will intervene summarily in such a case, under the aforesaid maxim, to punish mere. personal transgression, where the cause of action has not been contaminated, nor the records of the court despoiled. Primeau v. Granfield (C. C.) 180 Fed. 847. Complainant appears to have come to the court with, a clean, wholesome cause of action, based upon a United States patent, whereby the government has conferred upon him, as a meritorious inventor, a lawful monopoly by way of approval and reward for the exercise of his inventive genius. For two years the cause of action proceeds in the usual way, when for the first time it is suggested that complainant had just then written a letter to a friend, who is not a party to the cause, which is supposed to be in violation of section 5399. Under these circumstances, does the power reside in the court to deny complainant the right to litigate with infringers who are wrongdoers? No case has been cited, and I can find none, where this equitable doctrine has been carried to this extent.
There is, however, another ground upon which I prefer to rest my decision. It will be conceded on every hand that, if the offending letter will bear pn innocent construction, such interpretation must be placed upon it. To presume an iniquitous purpose, and thus give a guilty flavor to the document, would be to reverse the maxims of the law. The presumption, of innocence is the strongest presumption known to the law, and complainant is entitled to its protection. This letter, read in the light of the facts disclosed by the affidavit, is susceptible of an innocent meaning. Hinkle’s corporation was a licensee of the complainant, employing his patented process in the manufacture *119of wood alcohol. Certain of the employés of said corporation at Ashland became hostile to the complainant for some undisclosed reason. They were openly claiming that they were collaborators with complainant in perfecting his process, and that it was in fact a joint invention. Complainant swears positively that there was no ground in fact for such a claim, that his process was completed before he went to the Ashland plant, and that these employés were merely boasting of their own skill and assuming airs by reason of their supposed inventive faculties. There is nothing in the record to dispute this positive statement of complainant, and the court must proceed upon the theory that it is true. It is evident that complainant refers in his letter to these very men as failing to uphold the patent “at the expense of their personal vanity.”
Defendant’s counsel, for some unexplained reason (presumably to bring pressure to bear on complainant), notified complainant that defendant was about to take the testimony of these disgruntled employés at Ashland. Whereupon complainant wrote this letter to Hinkle, vice president of the corporation. Defendant’s counsel jumps at the conclusion that thereby complainant endeavored io thwart the course of justice by inducing Hinkle to organize perjury and fortify his patent by false testimony. The defendant is not justified in this conclusion. The law has been well settled, in this circuit and elsewhere, that a certain degree of loyalty is due from the licensee to his licensor. In Ind. Mfg. Co. v. Case Co., 154 Fed. 365, 370, 83 C. C. A. 343, 348, the court say:
“And throughout the valid relationship of licensor and licensee, appellant lias the right, not only to royalties, but also to appellee’s silence respecting the validity and prima facie scope of the patents. Siemens Elec. Co. v. Duncan Elec. Co., 142 Fed. 157 [73 C. C. A. 375].”
The same doctrine is held in Comptograph Co. v. Burroughs (C. C.) 175 Fed. 792, and cases cited.
Complainant was justified in appealing to Hinkle for a reasonable support of the patent in which they were jointly interested. There were other ways whereby these employés might fail to uphold the patent, besides going upon the witness stand. The boastful claim involves the validity of the patent, and would furnish aid and comfort to every infringer, and damage the value ox the patent. If such claim was without foundation, it amounted to a slander of the patent. If the claim of joint invention was false or fanciful, it was clearly the duty of Hinkle to silence these employés,- and a request to that effect by complainant involved no iniquity. Trom the standpoint of the complainant, the truth would furnish him support, and what he wanted was silence, _and not perjury. He might, without any criminal intention, remind Hinkle of his financial interest in sustaining the patent, and he might ask him to use his influence in every lawful way to see to it that the patent be upheld.
When asked, upon the argument, why he did not bring this matter to the attention of the grand jury, if he thought the case would fall i under section 5399, defendant’s counsel replied that a criminal prosecution would do the defendant no good. This tends to strengthen *120the suspicion that this special proceeding was invoked to win a lawsuit, rather than to vindicate the majesty of the law or the purity of equity.
For the reasons above given, the motion to dismiss will be denied, and an order to that effect may be prepared.